DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim rejection under 35 USC 101 were withdrawn due to applicant amendments supplied on 01/26/22. 
Allowable Subject Matter

Claims 30-49 are allowed based on prior allowed case 15/363,157.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as recited, at least one memory; and at least one processor to execute instructions to: authenticate the at least one first server with at least one second server based on first credentials, the at least one second server associated with a first one of the distributed data stores, the first credentials to enable access to the first one of the distributed data stores by the at least one first server; authenticate the at least one first server with at least one third server based on second credentials, the at least one third server associated with a second one of the distributed data stores, the second credentials to enable access to the second one of the distributed data stores by the at least one first server; obtain a first request from a user device to access data in the first and second ones of the distributed data stores; authenticate the user device based on third credentials, the third credentials to enable the user device to access the at least one first server; request a first subset of data of the first one of the distributed data stores from the at least one second server based on a first policy  cause disassociating of the user device and the first one of the distributed data stores in response to a second request from the user device, the user device to maintain an association with the at least one first server and the at least one second server after disassociation of the user device and the first one of the distributed data stores.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED WALIULLAH/
Primary Examiner, Art Unit 2498